                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                            CIVIL ACTION FILE NO. 5:16-CV-889-D

OPTl1\1A TOBACCO CORP.,                          )
                                                 )
                       Plaintiff,                )
                                                 )
                       V.                        )                      ORDER
                                                 )
U.S. FLUE-CURED TOBACCO                          )
GROWERS, INC., and, UETA, INC.,                  )
                                                 )
                       Defendants.               )


       This matter is before the Court on the Joint Motion of Plaintiff Optima Tobacco Corp.

and Defendant UETA, Inc. for a Telephonic Final Pretrial Conference. For good cause shown,

the Joint Motion is GRANTED. IT IS HEREBY ORDERED that the Final Pretrial Conference

in this matter will be held telephonically and that further details will be provided by the Court in

advance of the Conference.



       SO ORDERED, this the----=--- day of April, 2020.




                                                     Jambs C. Dever III
                                                     United States District Judge
